DETAILED ACTION
	Claims 1-48 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
There are no claims to priority in the present application file.
Information Disclosure Statement
The Information Disclosure Statements filed on September 25, 2020 and April 7, 2022 have been considered by the Examiner.
Claim Objections
Claims 33 and 36 are objected to because of the following informalities:  The structures contain extraneous numbers in them.  Appropriate correction is required.
Claims 8-15, 18, 19, 21, 22, 24, 25, 27, 28, 30, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 16, 17, 26, 29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry 1026972-98-8 (entered 2008).
	CAS Registry 1026972-92-8 is the compound 
    PNG
    media_image1.png
    106
    524
    media_image1.png
    Greyscale
, which reads on the claims where R1 is C15 alkyl, R2 and R3 are hydrogen, R4 is alkyl, but is absent as R4 is an optional substituent in claims 1 and 26, and X is O.  See the hitstructure.
Claims 1, 16, 17, 26, 29, and 31 are are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry 1823920-05-3 (entered 2015).
	CAS Registry 1823920-05-3 is the compound 
    PNG
    media_image2.png
    107
    200
    media_image2.png
    Greyscale
, which reads on the claims where R1 is C2 alkyl, R2 and R3 are hydrogen, R4 is alkyl, but is absent as R4 is an optional substituent in claims 1 and 26, and X is O.  See the hitstructure.
Claims 1, 20, 23, 26, 29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gronowitz et al. (CAS Accession No. 1980:549745).
	Gronowitz et al. teach the compound 
    PNG
    media_image3.png
    136
    216
    media_image3.png
    Greyscale
, which reads on the claims where R1 is C1 alkyl, X is O, R2 and R3 are COR4, and R4 is alkyl.  See the hitstructure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 16, 17, 29, and 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,365,176. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘176 patent is drawn to compounds of the formula 
    PNG
    media_image4.png
    106
    198
    media_image4.png
    Greyscale
, where R1 is alkyl, X is O or S, and R2 and R3 are hydrogen.  The ‘176 patent also describes the pharmaceutical compositions comprising the above compounds, and the species claims 7-12 map to present claims 33-38.  Therefore, the claims of the ‘176 patent anticipate present claims 1-7, 16, 17, 29, and 31-39.  
With respect to present claims 40-48, the disclosure of the ‘176 patent describes the same methods of treatment as claimed in present claims 40-48.  See column 14, line 1 through column 24, line 8.  When the reference patent claims the same compounds and discloses the same use without claiming the use, the claims still conflict with the claimed methods in the examined application as the utility cannot be decoupled from the compound’s identity. Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003)
Conclusion
	Claims 1-7, 16, 17, 20, 23, 26, 29, 31, and 33-48 are rejected.  Claims 8-15, 18, 19, 21, 22, 24, 25, 27, 28, 30, and 32 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626